                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF CALIFORNIA




In re:                                                  District Court Case Number
Jeffery Edward Arambel                                  NO. 2:19−CV−01978−TLN
                     Debtor.
                                                        Bankruptcy Court Case Number
LBA RV−Company XXVII, LP                                NO. 18−90029−E−11
                 Appellant,
                                                        Adversary Proceeding Number
                       v.                               NO. −

Tracy Hope Davis                                        Bankruptcy Appellate Panel Number
                            Appellee.                   NO. −



                                                                      OPENING LETTER



   YOU ARE HEREBY NOTIFIED that your appeal from the bankruptcy court has been
received in the district court and assigned to the above district court case number.

   After a Notice of Appeal has been filed, the parties' next step in prosecuting this appeal is
compliance with F.R.B.P. 8006 and 8007. These rules require the appellant to file within
14 days a designation of record, statement of issues on appeal and a notice regarding the
ordering of transcripts with the bankruptcy court. Under these rules, the appellee may also file
a supplemental designation of record and other transcripts. The party ordering transcripts must
make satisfactory arrangements for payment of their costs. If transcripts are not to be ordered,
appellant is required to file with the bankruptcy court a notice stating none are required.

   Parties should note that the designation of record under F.R.B.P. 8006 is a necessary
procedural step in the prosecuting an appeal and the parties may not later include in their excerpts of
record documents which have not been designated. The record and bankruptcy file will remain
with the clerk of the bankruptcy court and the district court will review only those items in the
record which counsel reproduces and includes in the excerpts of record filed at the time of the
briefs, although under some circumstances the district court may call up the formal record.
Opening Letter, Page 2

   It is the parties' responsibility to monitor the appeal to ensure transcripts are timely filed
and the record is completed in a timely manner. Under F.R.B.P. 8007(a), the court reporter is
required to file transcripts within thirty(30) days of receipt of the parties request, unless an
extension has been granted.

   After the record is complete, the clerk of the bankruptcy court will send a Certificate of
Record (COR) to the clerk of the district court. Upon receipt of the COR, the district court will
issue the briefing schedule. The briefing schedule will contain time deadlines and instructions
regarding filing of briefs with the district court. Parties should be aware the time periods set
forth in the briefing schedule are relatively short and the district court may require a showing of
good cause for any extensions of time.

   Once briefing is complete, the appeal will be set for oral argument before the presiding
district court judge.



                                                         MARIANNE MATHERLY
                                                         CLERK OF COURT
                                                         UNITED STATES DISTRICT COURT

      Dated: September 30, 2019

                                                         By: /s/ J. Donati
                                                             Deputy Clerk




cc:      All Counsel
         Courtroom Deputy
         Clerk, Bankruptcy
         Hon. Ronald H. Sargis , Bankruptcy Judge
